Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Response to Amendment
	The amendment filed on 7/12/2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: element 86a and 82A depicted in Figure 15 are not described in the specification.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction .
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: in claim 6, line 14, the phrase “the end” should be changed to “the one end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrical components” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 16 and 32-33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “a rotor supported for rotation” and a “shaft connected to the rotor” but later recites that the shaft has a “free second end connected to the rotor”.  As no special discussion of a “free second end” exists in the description, Examiner calls attention to the ambiguity of “free” in the claim language. As the shaft end is clearly connected to the rotor, wouldn’t that end of the shaft be more appropriately characterized as “connected” rather than “free”?  Further, since the rotor must be “supported for rotation” in some way, a skilled artisan would likely infer that such support comes by way of a bearing.  As such, it appears that “free” could be reasonably interpreted as “available” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dawson (US20180313342).
Claim 1:  Dawson discloses a pump (Figs. 1-7) comprising a frame (note mounting surface of/around 94) including a reservoir (92), wherein the reservoir stores hydraulic fluid; a motor assembly (84) supported by the frame; and a pump assembly (16/18) operably driven by the motor assembly, the pump assembly being configured to dispense hydraulic fluid out of the frame (Figs. 1-7), the pump assembly including a first piston (114), a second piston (134), a housing (Fig. 4, note housing around 160) having an inlet (160) in fluid communication with the reservoir (via 154), and a valve (154) positioned in the inlet, the housing supporting the first piston and the second piston (Fig. 4) and being substantially filled with hydraulic fluid from the reservoir through the inlet (via 154/160), the valve being configured to allow flow from the reservoir to the housing and to prevent flow from the housing to the reservoir (Fig. 4), the first piston and the 
Claim 3:  Dawson further discloses that the motor assembly includes a stator and a rotor supported for rotation relative to the stator on the basis of inherency since Dawson’s electric motor 84 must possess a rotor to rotate 102 and a stator to rotate this rotor).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunner (US 3,992,133).
Claim 1:  Brunner discloses a pump (Figs. 1-4) comprising a frame (12/14/20) including a reservoir (note reservoir within 12), wherein the reservoir stores hydraulic fluid (“oil”, see col. 3, lines 18-20); a motor assembly (42) supported by the frame; and a pump assembly (40) operably driven by the motor assembly, the pump assembly being configured to dispense hydraulic fluid out of the frame (Fig. 2, via 72), the pump assembly including a first piston (one of 58 excepting the piston positioned in flow connection closest to 70/72), a second piston (note piston positioned in flow connection closest to 70/72), a housing (54/65) having an inlet (76 or 74) in fluid communication with the reservoir, and a valve (note valve in col. 3, lines 60-61) positioned in the inlet, the housing supporting the first piston and the second piston (Figs. 1-2) and being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US20180313342) in view of Segal (US20130115108).
Claim 2:  Dawson teaches the previous limitations but does not disclose that a brushless motor drives the motor assembly.  However, Segal teaches a hydraulic system in which a brushless motor (140) drives the motor assembly (see Abstract).  It would have been obvious before the effective filing date of the invention to substitute the motor assembly of Segal into the apparatus of Dawson as it involves mere substitution of one known element for another with a predictable expectation of success.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in view of Andres (US 8,220,380).
Claim 5:  Brunner teaches the previous limitations but does not disclose including three first pistons and three second pistons positioned in a circular arrangement, wherein each of the first pistons is positioned between two second pistons.  However, Andres discloses a pump arrangement which includes three first pistons and three second pistons positioned in a circular arrangement (Fig. 3), wherein each of the first pistons is positioned between two second pistons (Examiner choosing every other piston in the circular arrangement, respectively, as “first” and “second” pistons).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include additional pistons as taught by Andres into the apparatus of Brunner as the additional pistons would help smooth fluid output and reduce pulsations/noise.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in view of Zhang (US20140328704).
Claim 6:  Brunner discloses a pump (Figs. 1-4) comprising a frame (12/14/20) including a reservoir (note reservoir within 12) for hydraulic fluid (“oil”, see col. 3, lines 18-20); a motor assembly (42) supported by the frame; a pump assembly (42) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-2), the pump assembly including a first piston (one of 58 excepting the piston positioned in flow connection closest to 70/72) and a second piston (note piston positioned in flow connection closest to 70/72), the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure (Examiner chooses dispensing fluid at/near a first pressure which can be a characteristic output of each of the pistons 58), and the second piston dispensing hydraulic fluid out of the frame between the first pressure and a third pressure (Examiner chooses dispensing fluid at/near a first pressure which can be characteristic of each of the pistons 58), the third pressure being greater than the second pressure (Examiner acknowledges that the output of the piston situated at the position closest to 70/72 will have the least amount of frictional pressure loss as compared to the other upstream pistons which must traverse additional tube lengths 68; therefore, it’s output has the potential to be higher, e.g., a “third pressure” than the eventual output from the other pistons).  
Brunner does not disclose a radial fan configured to cool the motor, the radial fan positioned proximate one end of the frame; a fan inlet positioned adjacent an opposite end of the frame; and a fan outlet positioned adjacent the end of the frame, wherein air flows through the fan inlet, generally along an axis across the motor, through the radial .
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Dawson (US20180313342) and in further view of Smith (US20080265844).
Claim 7:  Graco teach the previous limitations as well as a handle (80) positioned adjacent the frame and a controller (82) supported by the frame but does not disclose a control device removably coupled to the handle with the control device having at least one switch whose actuation sends a signal to the controller, the control device in communication with the controller.  However, Smith teaches a portable machine which includes a handle (note handle of 2405) and a control device (note device, Fig. 27, claims 16/20), removably coupled to the handle (paragraph 103); and the control device has at least one switch (2554/2550/2552/2556), the control device in communication with a controller (one of 2534 or 2540 or 2542), wherein actuating the switch sends a signal to the controller (Fig. 25).  It would have been obvious before the effective filing date of the invention to integrate a control device into a handle as taught .
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US20180313342) and in further view of Gatecliff (US 4,834,632).
Claim 8:  Dawson teaches the previous limitations but do not disclose a viewing lens covering a cavity, the viewing lens flush with an outer surface of the frame and the cavity in fluid communication with the reservoir, wherein the viewing lens allows a user to determine a level of fluid in the reservoir.  However, Gatecliff teaches a pump apparatus (Fig. 1) which uses a viewing lens (38) covering a cavity (note cavity for 38), the viewing lens flush with an outer surface of a frame (18) and the cavity in fluid communication with a reservoir (36), wherein the viewing lens allows a user to determine a level of fluid in the reservoir (Fig. 1).  It would have been obvious before the effective filing date of the invention to include viewing lens as taught by Gatecliff into the apparatus of Dawson in order to allow viewing of the pump oil level (see col. 6, lines 26-27).
Claims 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in view of Wood (US 8,899,378).
Claim 9:  Brunner teaches the previous limitations.  Brunner further discloses first feet (30) positioned on a first surface (bottom surface of 20) of the frame but does not disclose second feet positioned on a second surface of the frame, the second surface substantially orthogonal to the first surface.  However, Wood discloses a pump apparatus which utilizes first feet on a first surface and second feet on a second surface orthogonal to the first surface (see Figure below).  As incorporated into Brunner, the 

    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Claim 10:  Brunner and Wood teach the previous limitations.  Brunner further discloses that a fluid inlet (note 74 and/or 76) provides fluid communication between the reservoir and the inlet of the housing of the pump assembly, the fluid inlet positioned proximate the second surface of the frame (Figs. 1-2), wherein the fluid inlet is positioned proximate the lowest point of the reservoir when either the first feet or the second feet support the pump (Figs. 1-2).
Claim 11:  Brunner and Wood teach the previous limitations.  Brunner does not disclose that its second surface of its frame includes electrical components, the electrical components oriented obliquely with respect to the second surface, wherein the second feet provide clearance for the electrical components when the pump is supported by the second feet.  However, Wood teaches a second surface (note surface of 21 with 11) which includes electrical components oblique to the second surface (note on and off electrical toggle surface components associated with 11 and that can be toggles to an angle with associated surface of 21).  As Wood’s second feet extend outward farther than the extent of Wood’s second surface, a skilled artisan would expect that these second feet, incorporated into Brunner, would provide clearance for the incorporated electrical components when Brunner’ pump is supported by these second feet.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include electrical components as taught by Wood into the apparatus of Brunner to protect the frame from damage when resting in the horizontal position.
Claim 14:  Brunner teaches the previous limitations.  Brunner further discloses first feet (30) positioned adjacent the bottom of the frame (bottom surface of 20) and and a fluid inlet (note inlet near/at 74/76) positioned within the reservoir and providing fluid communication between the reservoir and the inlet of the housing of the pump assembly (Figs. 1-2), the fluid inlet positioned proximate an edge of the frame where the end of the frame and the bottom of the frame intersect and are adjacent (Fig. 1) but does not disclose second feet positioned adjacent an end of the frame, wherein the end of the frame and the bottom of the frame are adjacent to one another.  However, Wood discloses a pump apparatus which utilizes first feet adjacent the bottom of a frame and .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in view of Hughes (WO2016133874) as evidenced by Park (US20150147953.
Claim 13:  Brunner discloses the previous limitations but does not disclose a control device with a least one switch, the control device including a motor, wherein actuating the switch actuates the motor, the motor providing an output configured to be sensed by a user. However, Hughes teaches a control device (66) with a least one switch (note switch button on 66) but does not disclose that the control device includes a motor, such that actuating the switch actuates the motor, the motor providing an output configured to be sensed by a user.  While Hughes does not get into the particulars of the switch’s output such as a motor providing an output configured to be sensed by a user, such configurations are known as evidenced by Park whose remote control device for a pump includes a motor/haptic device (paragraph 50, note remote control with haptic device), such that actuating a switch actuates the motor (note haptic feedback from remote control), the motor providing an output configured to be sensed by a user paragraph 50).  It would have been obvious before the effective filing date of the invention to include a control device like that of Hughes into the apparatus of Brunner to quickly operate/deactivate the associated motor.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in further view of Mohr (US 4,597,717).
Claim 15:  Brunner discloses the previous limitations but does not disclose that the frame further includes an end cap and a door positioned adjacent the end cap, wherein the end cap and the door receive a pin (note bolt/pin of 343), the pin selectively retaining the door against the frame.  However, Mohr teaches a pump apparatus with a frame (Fig. 1) that includes an end cap (note end of 11 upon which 99 rests) and a door (99) positioned adjacent the end cap, wherein the end cap and the door receive a pin, the pin selectively retaining the door against the frame (Fig. 1).  It would have been obvious before the effective filing date of the invention to include a pin/door arrangement as taught by Mohr into the apparatus of Brunner in order for the housing assembly to be disassembled easily for access into the interior of the frame to make repairs.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 3,992,133) in view of Neumair (US20140328704).
Claim 17:  Brunner discloses the previous limitations but does not disclose not disclose a cord wrap configured to store a cord, the cord wrap formed on a handle, the handle adjacent the frame and extending between a first end of the frame and a second end of the frame, opposite the first end.  However, Neumair teaches a pump apparatus which uses a cord wrap (Figs. 1-2, note 6) configured to store a cord (9), the cord wrap formed on a handle (Figs. 1-2, Examiner noting that the inner/top portion of 6 could function as a handle), the handle adjacent the frame and extending between a first end of the frame and a second end of the frame (Figs. 1-2), opposite the first end.  It would .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) in view of Andres (US 8,220,380).
Claim 4:  Mohr discloses a pump comprising a frame (11) including a reservoir (15) for hydraulic fluid (col. 9, lines 45-47); a motor assembly (93) supported by the frame; a pump assembly (5/6) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-3), the pump assembly including a first piston (39), a second piston (37), and a housing assembly (note 15/17/83 and housing portion of/below 143, Examiner reading “support” broadly to mean both structural or fluid-providing “support”) supporting the first piston and the second piston, the housing assembly including a body (17) and a lower housing (15/83 and housing portion of/below 143), the first piston dispensing hydraulic fluid out of the frame between a first pressure (sump pressure) and a second pressure (LP pressure) greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first pressure (sump pressure) and a third pressure (HP pressure), the third pressure being greater than the second pressure (Figs. 1-3, HP>LP); a shaft (95) connected to the motor and the pump assembly (Figs. 1-3), the shaft transmitting power from the motor to the pump assembly (Figs. 1-3), the shaft having a first end supported by a first bearing (note axial bearing contact between shaft and 143) in the lower housing, an intermediate portion supported by a second bearing (113) in the body, and a 
Mohr is not explicit about the motor assembly including a stator fixed to the housing assembly, a rotor supported for rotation relative to the stator.  However, Andres provides a working hydraulic pump which utilizes a motor having a stator (16/25) fixed to a housing assembly (Fig. 1) and a rotor (20) supported for rotation relative to the stator.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a motor arrangement as taught by Andres into the apparatus of Mohr as the motor components of a stator/rotor are commonplace and well known and would involve mere substitution of Andres’ motor for that in Mohr with a predictable expectation of success.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,597,717) and Andres (US 8,220,380) and in further view of Ochiai (JP2000274377).
Claim 34:  Mohr further discloses that the pump operates in a first stage defined between the first and second pressures (via bore 67) and the pump operates in a second stage defined between the second and third pressures (via bore 47) but does not disclose that a power output supplied by the pump remains substantially constant between the first stage and the second stage.  However, Ochiai teaches a fixed-displacement hydraulic pump arrangement in which an inverter-driven motor (12) is controlled to operate the pump with a constant power control output (see Abstract).  It would have been obvious before the effective filing date of the invention to provide .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and in further view of Noltein (US 1,850,083).
Claim 4:  Andres discloses a pump (Figs. 1-4) comprising a frame including a reservoir (45) for hydraulic fluid; a motor assembly (15) supported by the frame; a pump assembly (60) operably driven by the motor assembly, the pump assembly being in fluid communication with the reservoir and configured to dispense hydraulic fluid out of the frame (Figs. 1-4), the pump assembly including a first piston (one of 61/62), a second piston (another of 61/62), and a housing assembly (40/10) supporting the first piston and the second piston, the housing assembly including a body (10) and a lower housing (40, Examiner noting the lower position of 40 with respect to 47); wherein the motor assembly includes a stator (18/25) fixed to the housing assembly, a rotor (17/20) supported for rotation relative to the stator, a shaft (19) connected to the rotor and the pump assembly, the shaft transmitting power from the rotor to the pump assembly (Figs. 1-3), and an eccentric member (29) coupled to the shaft proximate the pump assembly, the eccentric member selectively engaging one or more pistons of the pump assembly (Fig. 3).
Andres does not disclose for the first piston dispensing hydraulic fluid out of the frame between a first pressure and a second pressure greater than the first pressure, and the second piston dispensing hydraulic fluid out of the frame between the first 
Andres discloses the shaft’s free/available second end be connected to the rotor (Fig. 1, note end of 19 connected with 20) but does not disclose its first end supported by a first bearing in the lower housing or an intermediate portion supported by a second bearing in the body.  However, Noltein discloses a pump arrangement using a shaft (3) having an end supported by a first bearing (7) and an intermediate portion supported by a second bearing (7).  As incorprated into Andres, the first bearing would correlate with the lower housing while the second bearing would be correlated with the body.  It would have been obvious before the effective filing date of the invention to include bearings as taught by Noltein into the apparatus of Andres to reduce shaft friction and energy losses as the shaft rotates.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Noltein (US 1,850,083) and in further view of Sowa (US20030012672) as evidenced by Hansen (US 4,692,104).
Claim 16:  Andes, Neumair and Noltein teaches the previous limitations but do not further teach a counter-weight splined to the motor shaft, the counter-weight positioned on an upper end of the motor shaft, opposite the pump assembly.  However, Sowa teaches a motor/pump assembly (Fig. 1) with a motor shaft (25) having a counter-weight (32) connected to the motor shaft, the counter-weight positioned on a free/available end of the motor shaft which would correspond to the free/available/motor-powering end of Neumair’s shaft proximate the rotor and opposite the pump assembly (Fig. 1).  It would have been obvious before the effective filing date of the invention to include a counterweight as taught by Mohr into the apparatus of Neumair in order to provide centering balance for the shaft during operation.  While not discussing the attachment of the counter-weight to the motor shaft using a spline, such connections are well known in the art, as evidenced by Hansen (see col. 3, lines 50-55).
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andres (US 8,220,380) in view of Neumair (US 9,212,655) and Noltein (US 1,850,083) and in further view of Simpson (US20110206537).
Claims 32-33:  Andes, Neumair and Noltein teaches the previous limitations but do not disclose a controller operable to control the motor assembly in order to maintain substantially constant power output from the pump and that the controller is operable to control at least one of a speed and a torque of the motor assembly.  However, Simpson teaches a pump (440/450) with a controller (410) operable to control the motor assembly (430) in order to maintain substantially constant power output from the pump and that the controller is operable to control at least one of a speed and a torque of the motor assembly (see Figs. 4-5, paragraph 29, “torque limit…is set to a predetermined .

Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 35, the prior art of record discloses or reasonably teaches in combination that the first piston includes a first plurality of pistons and the second piston includes a second plurality of pistons, wherein, while the pump operates in a first stage, pressurized fluid is dispensed out of the frame by both the first plurality of pistons and the second plurality of pistons; however, the prior art of record does not further disclose or reasonably teach in combination operating in a second stage dispensing pressurized fluid out of the frame by only the second plurality of pistons such that the housing supports each of the first plurality of pistons and each of the second plurality of pistons, with each of the first plurality of pistons and each of the second plurality of pistons directly drawing hydraulic fluid from the housing.  While Mohr is perhaps the closest reference, it lacks the provision of a plurality of first and second pistons, a second stage operation capability with only the plurality of second pistons, as well as the particulars of the housing to support and directly supply fluid to the plurality of pistons. Neumair is also a very applicable reference that, while possessing a plurality of first/second pistons 
Regarding claim 37, the prior art of record discloses or reasonably teaches in combination that the first piston includes a first plurality of pistons and the second piston includes a second plurality of pistons but does not further disclose or reasonably teach in combination a hub positioned around the shaft, the hub having an outer surface defining a first passageway communicating with each of the first plurality of pistons  and a second passageway spaced from the first passageway and communicating with each of the second plurality of pistons, the first passageway and the second passageway being in communication with a pump outlet.  Neither Mohr or Neumair or Brunner which appear to be the most relevant prior art references teach a hub arrangement with outer surface passageways that connect with the plurality of pistons.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in part.  Examiner has included the Brunner and Dawson reference to read upon many of the new claim limitations.  With respect to Examiner’s continued reliance upon Andres and Mohr for independent claim 4, Examiner has noted the ambiguity with respect to how one reasonably characterizes “free” as it applies to “free second end”.  Through his analysis in a 112 rejection previously presented, Examiner believes that one reasonable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746